On October 15, 1943, plaintiff husband obtained a decree of separation from defendant wife, the decree providing that he pay $22 a week for the support of the two infant children of the marriage. The son having reached the age *944of eighteen and having become self-supporting, plaintiff moved to amend the judgment of separation by reducing the amount for support to $11 a week. Order denying plaintiff’s motion reversed on the law and the facts, without costs, and motion granted to the extent of reducing the payment required to $15 a week for the support of the daughter alone. As the son is now employed and has a take-home pay of $26 weekly, it was an improvident exercise of discretion to deny the motion. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.